PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-1780


VLADIMIR ERNESTO    ORTEGA     OLIVA,   a/k/a   Vladimir   Ernesto
Ortega Olivia,

                Petitioner,

           v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   September 15, 2015             Decided:   November 25, 2015


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Petition for review granted; order reversed in part, vacated in
part, and remanded by published opinion.    Judge Wynn wrote the
opinion, in which Judge Diaz and Senior Judge Davis joined.


ARGUED: Jean Zhuang, UNIVERSITY OF VIRGINIA LAW SCHOOL,
Charlottesville, Virginia, for Petitioner.    Margaret Judson
Perry, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent. ON BRIEF: Stephen L. Braga, Attorney Director,
Kelsey Bryan, Third Year Law Student, Rachel Wade, Third Year
Law Student, Appellate Litigation Clinic, Doug Ford, Attorney
Director, Sarah Allen, Third Year Law Student, Immigration
Clinic, UNIVERSITY OF VIRGINIA LAW SCHOOL, Charlottesville,
Virginia, for Petitioner.   Joyce R. Branda, Acting Assistant
Attorney General, Michelle LaTour, Deputy Director, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.




                              2
WYNN, Circuit Judge:

     Vladimir Ernesto Ortega Oliva, a native and citizen of El

Salvador, sought asylum and withholding of removal under the

Immigration     and   Nationality    Act   (“INA”).        The    Board   of

Immigration Appeals (“BIA”) denied his petition, affirming the

immigration judge’s (“IJ’s”) determination that Oliva did not

demonstrate a nexus between the persecution he faced and either

of his proposed particular social groups.         The BIA further held

that even if Oliva had demonstrated the required nexus, he did

not allege membership in a cognizable particular social group.

     We conclude that the BIA erred by interpreting the nexus

requirement     too      narrowly,   and   that    Oliva     successfully

demonstrated that membership in his proposed social groups was

at least one central reason for his persecution.                 We further

conclude that the BIA failed to adequately address the record

evidence   in   making    its   determination   that   Oliva’s     proposed

social groups were not cognizable under the INA.             Accordingly,

we grant Oliva’s petition, reverse in part, vacate in part, and

remand for proper consideration of the cognizable social group

issue.

                                     I.

     The facts of this matter show that Oliva left his home

country of El Salvador and entered the United States without

authorization in 2007.       In July 2010, the Department of Homeland

                                     3
Security served Oliva with a Notice to Appear, charging him with

removability           under    section 212(a)(6)(A)(i)            of       the    INA,     as    an

alien present in the United States without admission or parole.

In     July      2011,    Oliva          filed   an    application          for    asylum        and

withholding of removal.

       In       2013,    the        IJ    held    a    hearing         to   assess        Oliva’s

application.            In his testimony and affidavit, Oliva explained

that       at    the    age    of    sixteen     he     joined     a    gang       called    Mara

Salvatrucha, also known as MS-13, while living in San Rafael

Cedros in El Salvador. 1                  He was trained to spy for MS-13 in the

territory of rival gangs.

       When he was sixteen or seventeen years old, Oliva witnessed

members         of   MS-13     brutally      murder     and   dismember        a    rival    gang

member.          After seeing this, Oliva decided to distance himself

from the gang.

       MS-13 forbids its members from quitting and kills anyone

who attempts to leave the gang.                       However, MS-13 does allow gang

members         to   become     “inactive”       members      if   they       either      devote

themselves to the church or get married and start a family.                                      MS-

13 requires inactive members to pay “rent,” a form of monetary

tribute to the gang.                     A.R. 130.       This ensures that inactive


       1
       The IJ found Oliva to be a credible witness, which means
that his testimony alone “may be sufficient to sustain the
burden   of    proof  without   corroboration.”      8   C.F.R.
§ 1208.16(c)(2).
                                                 4
members    contribute      financially           to   the    gang,     even   if     they     no

longer contribute physically.

        Oliva began distancing himself from the gang and became

more involved in his church.                     When MS-13 noted his increased

absence from gang activities, gang members started to threaten

Oliva.     To escape MS-13, Oliva moved to live with his aunt in

Lourdes Colon, El Salvador, but found that gangs were active

there as well.       After about three months in Lourdes Colon, Oliva

moved to San Salvador, the capital of El Salvador, where he

stayed with his godmother for roughly two years.

        Around    late    1997    or   early      1998,       Oliva    returned         to   San

Rafael Cedros but tried to stay hidden from MS-13.                                   About a

month     after    his    return,      the       gang       realized    he    was       there.

According to Oliva, the gang “reminded [him] that leaving the

gang was not allowed, and threatened to kill [him] if [he] did

not start paying them ‘rent.’”                    A.R. 215.           After that, Oliva

paid roughly thirty percent of his income to the gang for seven

or eight years.

     In 2006, Oliva decided to stop paying rent, and on one

occasion ran from MS-13 gang members to avoid having to pay.

About    two     months    later,      in   October         2006,     members      of    MS-13

severely    beat    Oliva    to     send     a    message      “that    if    [he]      didn’t

continue paying the rent” he would be killed.                          A.R. 136.         After

the beating, Oliva began paying the rent again, and MS-13 “would

                                             5
remind [him] of the rules when they took [his] money.”                                 A.R.

217.       Oliva decided to flee to America to protect himself.

       Oliva entered the United States without authorization in

2007 and settled down in Virginia.                     In the summer of 2011, he

began       receiving       threatening     phone       calls    originating      in     El

Salvador.           The callers told Oliva that if he “cross[es] the

border       back    into     El    Salvador     they     will   kill   [him]      as     a

punishment for trying to quit.”                 A.R. 221.

       Despite       finding       this   testimony     credible,     the    IJ   denied

Oliva’s application for asylum and withholding of removal. 2                            The

IJ found that “[t]he evidence indicates that the gang was not

targeting       [Oliva]       because      of    his     membership     in    a    group

consisting of former gang members who have either found religion

or started families . . . . Rather, he was targeted for money.”

A.R. 96.

       Oliva appealed the IJ’s decision.                    A one-member panel of

the BIA dismissed the appeal.




       2
       The IJ determined that Oliva was not entitled to asylum
because he did not qualify for an exception to the one-year
filing deadline for asylum applications. However, this issue is
not before us because the BIA did not address it. Instead, the
BIA determined that even if Oliva had filed his application in
time, he did not establish eligibility for asylum because he did
not demonstrate his membership in a cognizable particular social
group. See infra note 3.
                                             6
                                       II.

     The courts of appeals have jurisdiction to review final

orders of removal.          8 U.S.C. § 1252(a)(1); Martinez v. Holder,

740 F.3d 902, 908 (4th Cir. 2014).                 In this case, the final

order   of   removal    was    issued       by   the   BIA.        See   8    U.S.C.

§ 1101(a)(47)(B)(i); Martinez, 740 F.3d at 908.                    We may affirm

the BIA only on the grounds stated in the opinion and may not

substitute what we consider to be “a more adequate or proper

basis” for its conclusions.           Crespin-Valladares v. Holder, 632
F.3d 117, 123 (4th Cir. 2011) (quoting SEC v. Chenery Corp., 332
U.S. 194, 196 (1947)).

     “[A] decision that an alien is not eligible for admission

to the United States is conclusive unless manifestly contrary to

law.”    8 U.S.C. § 1252(b)(4)(C).               We review the BIA’s legal

determinations de novo.            Martinez, 740 F.3d at 909.                While a

three-member panel of the BIA is entitled to Chevron deference

for its reasonable interpretations of immigration statutes, a

one-member   panel     of    the    BIA—like     the   one    in    this     case—is

entitled to the lesser Skidmore deference.                   Id. at 909–10; see

Skidmore v. Swift & Co., 323 U.S. 134, 139–40 (1944).                      In other

words, the opinion of the one-member panel of the BIA is not

controlling upon this Court, but we may consider it as “a body

of experience and informed judgment,” taking into account “the

thoroughness evident in its consideration, the validity of its

                                        7
reasoning,         its       consistency         with        earlier        and       later

pronouncements, and all those factors which give it power to

persuade.”       Skidmore, 323 U.S. at 140.

     The    BIA’s        “findings   of    fact       are   conclusive       unless     any

reasonable adjudicator would be compelled to conclude to the

contrary.”        8 U.S.C. § 1252(b)(4)(B); see also Temu v. Holder,

740 F.3d 887, 891 (4th Cir. 2014) (“We uphold factual findings

unless     no     rational     factfinder        could      agree    with     the     BIA’s

position.” (citing Crespin-Valladares, 632 F.3d at 124)).                               The

BIA itself reviews findings of fact made by the IJ for clear

error.     See Crespin-Valladares, 632 F.3d at 127 (citing 8 C.F.R.

§ 1003.1(d)(3)(i)).

                                          III.

     While Oliva concedes that he is eligible for removal, he

contends        that   the    BIA    erred       in   denying       his     request     for

withholding of removal under section 241(b)(3)(A) of the INA.

Under that section, the Attorney General may not remove an alien

who is otherwise removable “if the Attorney General decides that

the alien’s life or freedom would be threatened in [the country

of removal] because of the alien’s race, religion, nationality,

membership in a particular social group, or political opinion.”

8 U.S.C. § 1231(b)(3)(A). 3


     3 Similarly, asylum may be granted if the Attorney General
determines that an alien has established “that race, religion,
                                             8
      Oliva argues that his life would be threatened because of

his   membership       in    one    of     two     particular         social     groups:

(1) “Salvadorans who are former members of MS-13 and who left

the   gang,     without     its    permission,          for   moral    and     religious

reasons,” and (2) “Salvadorans who were recruited to be members

of MS-13 as children and who left the gang as minors, without

its permission, for moral and religious reasons.”                      A.R. 3.

      The BIA dismissed Oliva’s appeal on two grounds.                           First,

the BIA held that Oliva’s proposed particular social groups were

not cognizable under the INA.              Second, the BIA found that Oliva

failed    to    demonstrate   that       the    persecution     he     feared    was   on

account    of    his   membership     in       either    of   his     proposed   social

groups—the       nexus      requirement.                Oliva       challenges     both

determinations on appeal.

                                           A.

      If the BIA correctly held that Oliva failed to establish a

nexus between his persecution and his proposed social groups,

the Court could affirm the BIA’s decision without reaching the


nationality, membership in a particular social group, or
political opinion was or will be at least one central reason for
persecuting the applicant.”       8 U.S.C. § 1158(b)(1)(B)(i).
Because both asylum and withholding of removal claims rely on
the same factual basis, we may look to asylum cases when
deciding whether a petitioner has asserted a valid particular
social group or shown the required nexus in his application for
withholding of removal.    See Ai Hua Chen v. Holder, 742 F.3d
171, 184 (4th Cir. 2014) (noting that “the facts that must be
proved are the same” for both claims, although the burden of
proof is higher for withholding of removal).
                                           9
question     whether     his    particular          social      groups      are    cognizable

under the INA.          See Cordova v. Holder, 759 F.3d 332, 339 (4th

Cir. 2014).       Therefore, we begin our analysis by considering

whether Oliva satisfied the nexus requirement.

      An applicant must satisfy the nexus requirement by showing

his   past   or   threatened          persecution         was    “on    account       of”     his

membership in that group.                8 U.S.C. § 1101(a)(42)(A).                         Oliva

argues that the BIA committed reversible error in holding that

he had failed to demonstrate the “on account of” prong.                                        We

agree.

      A    petitioner      must        show    that       his        membership        in    the

particular social group “was or will be a central reason for his

persecution.”       Matter       of    W-G-R-,       26    I.    &     N.   Dec.      208,    224

(B.I.A. 2014) (emphasis added).                    Stated differently, a protected

ground must be “‘at least one central reason for’ the feared

persecution”      but    need     not     be       the    only       reason.          Crespin-

Valladares, 632 F.3d      at         127         (quoting          8     U.S.C.

§ 1158(b)(1)(B)(i)).           Membership in a protected social group may

not, however, be merely “incidental, tangential, superficial, or

subordinate to another reason for harm.”                          Quinteros-Mendoza v.

Holder, 556 F.3d 159, 164 (4th Cir. 2009) (quoting In Re J-B-N-,

24 I. & N. Dec. 208, 214 (B.I.A. 2007)).

      The BIA determined Oliva’s fear of persecution was not on

account of his becoming an inactive gang member, but because of

                                              10
“his specific conduct of violating the [gang’s] rules”—namely

refusing to pay rent.               A.R. 6 (citing W-G-R-, 26 I. & N. at

224).     This was an overly restrictive view of Oliva’s case.                           A

close   examination        of   the   record       illuminates     the    inextricable

relationship between Oliva’s membership in his proposed social

groups and his refusal to pay rent.

       Extortion itself can constitute persecution, even if the

targeted individual will be physically harmed only upon failure

to pay.     See Mirisawo v. Holder, 599 F.3d 391, 396 (4th Cir.

2010)   (“While        ‘persecution’       is     often    manifested     in   physical

violence, ‘the harm or suffering [amounting to persecution] need

not be physical, but may take other forms,’ so long as the harm

is of sufficient severity.” (alteration in original) (quoting

H.R.    Rep.      No     95-1452,     at     5     (1978),      reprinted      in   1978

U.S.C.C.A.N. 4700, 4704)); Jahed v. INS, 356 F.3d 991, 998–99

(9th Cir. 2004).             Recognizing that extortion can be a form of

persecution,       the       appropriate        inquiry    is    thus     whether      the

extortion occurred on account of protected grounds.                         See, e.g.,

Aliyev v. Mukasey, 549 F.3d 111, 117–18 (2d Cir. 2008) (holding

that the BIA erred in finding that the petitioner’s extortion

was not on account of his ethnicity when the persecutors made

comments    about      the    petitioner’s        ethnic    background);       Desir    v.

Ilchert,    840 F.2d 723,   727-28       (9th   Cir.    1988)    (finding   that

extortion, backed up with physical violence, was on account of

                                           11
both the petitioner’s political beliefs and the personal greed

of the persecutor); cf. Quinteros-Mendoza, 556 F.3d at 164-65

(finding no evidence that gang extortion was on account of a

protected ground).

     Here, MS-13’s threats and demands for rent were part of the

persecution Oliva faced and not, for example, a mere precursor

to   his   persecution.         Because       it   is      undisputed    that     MS-13

extorted Oliva on account of his leaving the gang, the record

compels the conclusion that his persecution was on account of

his status as a former member of MS-13.

     Moreover, persecution may be on account of multiple central

reasons or intertwined central reasons, and we have found so

before.        For   example,     in     Hernandez-Avalos          v.    Lynch,       the

petitioner, a citizen of El Salvador, was threatened by the Mara

18 gang when she refused to let the gang recruit her twelve-

year-old    son.      784 F.3d 944,    947      (4th   Cir.     2015).        The

petitioner claimed that her persecution was on account of her

membership in a particular social group—her nuclear family.                           Id.

at 949.    The BIA held that the threats were on account of her

refusing to allow her son to engage in criminal activity, not on

account of her family membership.                  Id.     This Court deemed the

BIA’s   view    manifestly    contrary        to     law    and   grounded       in   “an

excessively narrow reading” of the nexus requirement.                        Id.       We

held that “Hernandez’s relationship to her son is why she, and

                                         12
not another person, was threatened with death if she did not

allow him to join Mara 18,” and that “[t]he BIA’s conclusion

that these threats were directed at her not because she is his

mother   but   because        she   exercises         control     over   her    son’s

activities draws a meaningless distinction.”                  Id. at 950.

     Similarly,     in    Temu      v.     Holder,     we    analyzed    the    nexus

requirement not by focusing myopically on a particular word or

fact but rather by viewing the case holistically, with an eye to

the full factual context. 740 F.3d at 891–92.            The petitioner

claimed that he was persecuted because of membership in a group

of   “individuals      with    bipolar          disorder    who   exhibit      erratic

behavior.”     Id. at 891.          Although the BIA found that Temu was

beaten   for   being     mentally        ill    and   behaving    erratically,     it

nevertheless held that his persecution was not on account of his

bipolar disorder specifically.                  Id. at 891–92.       We reversed,

holding that no reasonable factfinder could have reached that

conclusion and noting that “to reconcile [the BIA’s] conflicting

findings . . . would demand logical acrobatics.”                   Id. at 892.

     Here, as in Hernandez and Temu, Oliva presented compelling

evidence that the gang did not demand money just for the sake of

personal greed or as a random act of violence, but targeted him

specifically because “leaving the gang was not allowed” unless

he paid rent, A.R. 215, and those were “the rules for people who

are not active members,” A.R. 217.                    The BIA acknowledged that

                                           13
“gang members began to threaten [Oliva] for ‘rent’ because he

was     recognized        as     a    former      gang    member   who     no     longer

participated in gang activities and did not make payments while

living elsewhere.”             A.R. 4 (emphasis added).

       Nevertheless, the BIA drew too fine a distinction between

Oliva’s status as a former member of MS-13 and the threats to

kill       him    for   breaking      the   rules   imposed   on   former       members.

While it is true that Oliva’s decision to stop paying rent—like

Hernandez’s decision to resist gang recruitment efforts—was the

immediate trigger for the gang’s brutal assault on Oliva, it was

Oliva’s status as a former gang member that led MS-13 to demand

rent in the first place and to assault him for failure to pay

it.    See Hernandez, 784 F.3d at 950.

       Finally,         the     BIA     found     no     connection      between     the

persecution Oliva faced and the fact that he left the gang “for

moral or religious reasons.”                   A.R. 6.     However, the fact that

Oliva left the gang for moral and religious reasons places him

in the category of former gang members that are required to pay

rent.       Thus, the fact that he left MS-13 for moral and religious

reasons is not merely “incidental, tangential, superficial, or

subordinate” to his refusal to pay.                    Quinteros-Mendoza, 556 F.3d

at 164.          Rather, it was a central reason for his persecution. 4


       4
       We note that the BIA often requires petitioners to add
modifiers onto their social group definition to meet the
                                             14
     Even given the deferential standard of review, we conclude

that Oliva faced persecution on account of his membership in a

group of Salvadorans who are former members of MS-13 and who

left the gang, without its permission, for moral and religious

reasons.

                                      B.

     Having found that Oliva satisfied the nexus requirement, we

now must consider whether Oliva asserted a cognizable particular

social group.      The BIA has held that a particular social group

is cognizable under the INA if the group is: “(1) composed of

members who share a common immutable characteristic, (2) defined

with particularity, and (3) socially distinct within the society

in question.”      Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237

(B.I.A. 2014).

     The BIA did not reach the immutability or particularity

prongs   because   it   held   that   Oliva’s   proposed   social   groups

failed   the   social   distinction    requirement.    To   be   socially


particularity requirement. See W-G-R-, 26 I. & N. Dec. at 221–
22 (rejecting a proposed social group consisting of former
members of the Mara 18 gang, because “when a former association
is the immutable characteristic that defines a proposed group,
the group will often need to be further defined” with modifiers,
such as the duration of the individuals’ membership and the
recency of their participation). Requiring each modifier to be
an independent, central reason for the persecution could make it
nearly impossible for petitioners to successfully navigate the
legal requirements for asylum and withholding of removal.    And
nothing suggests that there must be a word-for-word match
between the group definition and the motivation of the
persecutors. See Temu, 740 F.3d at 891–92.
                                      15
distinct, a group must be “perceived as a group by society.”

Id. at 240.           The BIA determined that “[t]he record contains

little    evidence       that     Salvadoran       society       perceives       individuals

‘who left the [MS-13], without its permission,’ under either of

the two sets of proposed circumstances, as a distinct social

group.”      A.R. 5 (second alteration in original).

       The BIA stated that Oliva “has identified only one example”

to    show    social     distinction:        his       assertion    that        former    gang

members      suffer    employment      discrimination.              A.R.    5.      The    BIA

found this example to be insufficient, indicating that it was

not    clear      from      the     record        that     the     discrimination          was

specifically tied to status as a former gang member.

       However,       the   BIA     failed    to        address    any     of    the     other

evidence that Oliva put forth, including evidence of government-

and    community-driven           programs        to     help    former    gang        members

rehabilitate       themselves        and     an        affidavit    from     a     community

organizer who stated that former gang members who leave the gang

for religious reasons become seriously and visibly involved in

churches.       The parties agree that the BIA erred in failing to

address Oliva’s other evidence.                   Indeed, the government concedes

that the proper course of action is to remand to the BIA for

consideration of the unaddressed evidence.                          Appellee’s Br. at

47–50.



                                             16
       “[W]hen a BIA order does not demonstrate that the agency

has   considered       an    issue,    ‘the    proper      course,    except       in    rare

circumstances,         is    to     remand    to     the   agency     for     additional

investigation      or       explanation.’”           Cordova, 759 F.3d      at    338

(quoting Nken v. Holder, 585 F.3d 818, 822 (4th Cir. 2009)).

Because    the   BIA        order    here    fails    to    show     that    the     agency

adequately considered this issue, we remand.

                                             IV.

      In sum, we hold that Oliva established a nexus between his

proposed      social    groups       and     the   persecution       he     faced.       The

success of Oliva’s petition thus depends on whether either of

his proposed social groups is cognizable.                       In determining that

Oliva had not alleged a cognizable particular social group, the

BIA failed to adequately address Oliva’s evidence.                          Accordingly,

we    grant    Oliva’s        petition       for   review,      reverse       the       BIA’s

determination on nexus, and remand this matter to the BIA for

consideration      of       whether    Oliva’s      proposed    social       groups       are

cognizable in light of all of the relevant evidence.

                                                    PETITION FOR REVIEW GRANTED;
                                                         ORDER REVERSED IN PART,
                                                   VACATED IN PART, AND REMANDED




                                             17